Citation Nr: 9929344	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  94-38 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for chip 
fracture of the left distal fibula.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from April 1981 to July 
1985.

This issues comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1994 rating decision, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied an increased 
(compensable) disability evaluation for chip fracture of the 
left distal fibula.  The Board remanded this claim for 
further development in September 1996, and it has been 
returned for further appellate review.

The Board notes that its September 1996 remand decision 
referred the issues of service connection for alcoholism, 
service connection for fungus of the feet and entitlement to 
a temporary total evaluation (hereinafter temporary total 
evaluation) because of hospital treatment in excess of 21 
days for a service connected condition (38 C.F.R. § 4.29) to 
the RO.  The appellant has perfected his appeal as to these 
issues, and they will be addressed by the Board in a separate 
decision issued under the same docket number.


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the appellant's claim for an increased (compensable) 
rating for chip fracture of the left distal fibula has been 
obtained by the RO.

2.  The appellant's chip fracture of the left distal fibula 
is primarily manifested by occasional complaint of left ankle 
pain and slight loss of dorsiflexion and plantar flexion.



CONCLUSION OF LAW

The criteria for a 10 percent rating for chip fracture of the 
left distal fibula have been met.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 
4.49, 4.71a, Part 4, Diagnostic Codes 5262- 5274 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Furthermore, he has testified before both the RO and 
the undersigned, and has undergone a recent VA examination.  
The record does not reveal any additional sources of relevant 
information which may be available concerning the present 
claim.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied

The appellant contends, in essence, that he is entitled to a 
compensable rating for residual disability associated with 
his service connected chip fracture of the left distal 
fibula.  Service medical records show that in February 1983, 
he sustained a minute chip fracture of the left fibula 
associated with tenderness and swelling of the ankle.  He was 
treated with a short leg cast for approximately 6 weeks.  
Thereafter, he still had some pain, swelling and redness 
which was treated with an ace wrap and duty restrictions.  
His separation examination, dated in June 1985, records his 
history of "foot trouble," but physical examination 
indicated a "normal" clinical evaluation of the left foot 
and lower extremity.

By means of rating decision dated in September 1990, the RO 
granted service connection for chip fracture of the left 
fibula, and assigned a noncompensable disability rating.

During his appearance before the RO in June 1996, the 
appellant testified that his left ankle was "very seldom" 
painful.  He generally had good motion of the foot.  He 
further testified that most of his pain occurred during 
"cold weather."

On VA joints examination, dated in November 1996, the 
appellant reported occasional pain in the left ankle with 
cold weather, but otherwise the ankle gave him "no 
problem."  Physical examination of the left ankle was 
negative for swelling, deformity, instability, subluxation, 
or tenderness.  Sensory to light touch and pinprick was 
present.  Deep tendon reflexes were present, and peripheral 
pulse was palpable.  There was no swelling, deformity, 
angulation or shortening of the left leg.  Random motion of 
the left ankle revealed plantar flexion from 0 to 40 degrees 
and dorsiflexion from 0 to 8 degrees.  The examiner indicated 
that normal plantar flexion was from 0 to 45 degrees and 
normal dorsiflexion was from 0 to 10 degrees.  Random motion 
of the ankle elicited no pain.  X- ray examination showed no 
fracture or subluxation.  Diagnosis was of status post 
fracture of left fibula with "slightly decreased random 
motion" but no functional limitation due to pain.

During his video conference hearing in June 1999, the 
appellant testified that his left ankle "just hurts during 
weather changes."  He further stated that VA had prescribed 
an increased dosage of Ibuprofen, in part, for his left ankle 
disability.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of an ankle disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  Currently, the appellant is in receipt of 
a noncompensable disability evaluation.  A 10 percent 
disability evaluation is warranted for malunion of the tibia 
and fibula with slight ankle disability (Diagnostic Code 
5262), moderate limitation of motion of the ankle (Diagnostic 
Code 5271), ankylosis of the subastragalar or tarsal joint in 
good weight- bearing position (Diagnostic Code (5272) and 
malunion of the os calcis or astragalus with moderate 
deformity (Diagnostic Code 5273).

A 20 percent disability evaluation is warranted for malunion 
of the tibia and fibula with moderate ankle disability 
(Diagnostic Code 5262), ankylosis of the ankle in plantar 
flexion less than 30 degrees (Diagnostic Code 5270), marked 
limitation of motion of the ankle (Diagnostic Code 5271), 
ankylosis of the subastragalar or tarsal joint in poor 
weight- bearing position (Diagnostic Code (5272), malunion of 
the os calcis or astragalus with marked deformity (Diagnostic 
Code (5273) and astragalectomy (Diagnostic Code 5274).

In this case, the Board has reviewed the entire record, 
including the testimony and medical records.  The appellant's 
testimony reveals his occasional complaint of left ankle pain 
which manifests itself during weather changes.  The clinical 
evidence of record reveals slight limitation of dorsiflexion 
and plantar flexion of the ankle.  On the other hand, the 
clinical evidence shows no pain on motion, ankylosis, 
malunion, arthritis, deformity, subluxation, swelling, 
tenderness or instability of the ankle.  

The Board finds that the noted loss of dorsiflexion and 
plantar flexion, when considered along with the history of 
occasional pain in cold weather, establishes slight ankle 
disability.  With consideration of 38 C.F.R. § 4.7, and 
application of the benefit of the doubt rule, the Board finds 
that the disability more nearly meets the criteria for a 10 
percent rating by analogy to Diagnostic Code 5262. 

The Board does not find that the clinical evidence shows any 
functional limitations of the ankle so as to warrant 
consideration of a still higher evaluation under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  To the extent indicated, the claim is allowed.


ORDER

A 10 percent rating for chip fracture of the left distal 
fibula is granted, subject to the criteria that govern the 
payment of monetary benefits.



______________________________               
_____________________________
	NANCY I. PHILLIPS	MICHAEL D. LYON
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals
	

______________________________
MARK GREENSTREET
Member, Board of Veterans' Appeals



 

